Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Bruce Bennett, Sr., appeals the district court’s order affirming the bankruptcy court’s order dismissing his Chapter 13 petition with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bennett v. HFTA First Fin., Nos. 2:04-cv23129-CWH; BK-04-09737-WB, 2006 WL 1207827 (D.S.C. May 2, 2006). We grant Bennett’s motion to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.